Case 4:17-cv-11435-MFL-EAS ECF No. 243, PageID.8141 Filed 08/16/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LORAIN OBOMANU, as Personal
Representative of the Estate of
Sabrie L. Alexander, Deceased

                    Plaintiff,                    Case No. 17-cv-11435
                                                  Hon. Matthew F. Leitman
v.

MILLICENT WARREN, et al.,

               Defendants.
__________________________________________________________________/

     ORDER TERMINATING WITHOUT PREJUDICE ALL PENDING
      MOTIONS (ECF Nos. 173, 194, 203, 224) AND PROVIDING FOR
          REINSTATEMENT OF MOTIONS IF NECESSARY

      Now pending before the Court are several motions filed by the parties:

          Defendant Wanda Miles’ motion for summary judgment (ECF No.

            173);

          Defendants Corizon Healthcare, Inc., Robert Lacy, Audley Mamby, Pu

            Qin, Aryan K. Taymour, and Valitas Health Services, Inc.’s motion for

            summary judgment (ECF No. 194);

          Defendants Denise M. Armstrong, Denise Bertoni, Jennifer R. Borso,

            Troy Anthony Browning, Crystal Fisher, Bernard Goss, Shanda

            Holmes, Pennie Iott, David Johnson, Arun G. Kulkarni, Laura

            McDonald, Shermanstine Morrow, Kenneth Mott, Michael Nelson,
                                   1
Case 4:17-cv-11435-MFL-EAS ECF No. 243, PageID.8142 Filed 08/16/21 Page 2 of 3




             Rosemary Novotny, Darron G. Patterson, Marcia D. Porter, Patricia

             Robinson, Brianna Sharp, Natasha Smith, and Phyllis M. Wright’s

             motion for summary judgment (ECF No. 203); and

           Plaintiff’s motion for an adverse inference (ECF No. 224).

      The parties have informed the Court that they have scheduled a private

facilitation for this fall in an effort to resolve this dispute. As the Court discussed

with counsel during a video status conference held on August 12, 2021, while the

parties are exploring a possible settlement, the Court TERMINATES WITHOUT

PREJUDICE all pending motions in this case. The parties may restore the motions

to the Court’s active docket following the facilitation, if necessary, by filing a Notice

of Reinstatement of Motion. The actual motion need not be filed along with the

Notice of Reinstatement. In addition, the response and reply to the motion also need

not be re-filed. If a Notice of Reinstatement is filed for any motion, the Court will

decide the motion as it was originally filed and briefed.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
Dated: August 16, 2021                   UNITED STATES DISTRICT JUDGE




                                           2
Case 4:17-cv-11435-MFL-EAS ECF No. 243, PageID.8143 Filed 08/16/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 16, 2021, by electronic means and/or
ordinary mail.


                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
